Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 1/25/21 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original claims and overcomes all previous rejections.
The previous restriction has been maintained.

Claim Rejections - 35 USC § 102
Claim(s) 1-5 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamano et al. (US 5304578).
Tamano (claims, abs., 1:15-25, 3:30-40, Table 1-2, 7:25-68, 8:1-15, Comp. Ex. 7) discloses a polyurethane formulation comprising a catalyst of N-tetramethylguanidine 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
the MDI part can be calculated as:
100 parts polyol (MW 5091, OH# 33)	OH mole of polyol=33/56*100/1000=0.0589
8 parts of ethylene glycol (EG)			OH mol of EG=8/62*2=0.258
Total OH mole=0.2589+0.258=0.3269 		NCO mole =0.3169*1.05=0.3328

Polyol wt%=100/(100+8+45.09+2)=64.5%	
MDI wt%=45.09/(100+8+45.09+2)=29.1%
Catalyst wt%=2/(100+8+45.09+2)=1.3%.
	The disclosed catalyst would inherently be latent for showing the same structure. Tamano is silent on the intended use of "adhesive” of claim 1.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In this particular case, no compositional difference between the claimed and disclosed composition, and the disclosed composition would inherently be capable of performed the claimed intended use.

	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766